IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-74,563


EX PARTE ALONZO MUNOZ, JR., Applicant



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BROOKS COUNTY




	PER CURIAM.  MEYERS, J., not participating.


O P I N I O N



	We filed and set this application for writ of habeas corpus to consider applicant's claim that
the trial court erred in granting a new trial "as to punishment only."  However, while this application
was pending, applicant filed a second application relating to this conviction.  The new application
alleged that his attorney was ineffective for failing to timely file an appeal.  We granted relief,
affording applicant the opportunity to file an out-of-time appeal. (1)  Because applicant's conviction
is no longer final, the present application is dismissed. (2) 
Date delivered: September 28, 2005
Do Not Publish
1.   Ex parte Munoz, AP-75,232 (August 31, 2005)(not designated for publication).
2.   See Ex parte Steptoe, 132 S.W.3d 434 (Tex. Crim. App. 2004).